UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7922




In Re:       ARTHUR LEE HAIRSTON, SR.,

                                                           Petitioner.



                   On Petition for Writ of Mandamus
                        (CR-00-24; CA-03-70-3)


Submitted:    September 27, 2005         Decided:   September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Arthur Lee Hairston, Sr., filed a petition for writ of

mandamus seeking an order requiring the district court to process

his   notice   of   appeal.   However,   the   appeal   in   question   is

proceeding and is currently pending in this court.           Accordingly,

although we grant permission to proceed in forma pauperis, we deny

the mandamus petition as moot.      We dispense with oral argument,

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                        PETITION DENIED




                                 - 2 -